                           Case 18-12684-LSS            Doc 348       Filed 04/22/19        Page 1 of 2



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

             In re                                                   §     Chapter 11
                                                                     §
             FAIRWAY ENERGY, LP, et al.,1                            §     Case No. 18-12684 (LSS)
                                                                     §
                            Debtors.                                 §     (Jointly Administered)
                                                                     §
                                                                     §

                              NOTICE OF AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON APRIL 24, 2019 AT 11:00 A.M. (ET)

         MATTER WITH CERTIFICATION TO BE FILED

         1.          Motion for an Order:       (I) Authorizing and Approving Waiver and Second
                     Amendment to Senior Secured Superpriority Debtor-In-Possession Credit Agreement
                     and (II) Amending the Final DIP Order on Account of Such Amendment [D.I. 319;
                     4/10/19]

                     Related Documents:

                     A.    Final Order Pursuant to Sections 105, 361, 362, 363 and 364 of the Bankruptcy
                           Code and Rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy
                           Procedure (A) Authorizing the Debtors to (I) Use Cash Collateral, (II) Obtain
                           Secured Superpriority Postpetition Financing and Granting Liens and
                           Superpriority Administrative Claims, (III) Provide Adequate Protection, and
                           (B) Granting Related Relief [D.I. 142; 1/9/19]

                     B.    Notice of Hearing [D.I. 326; 4/10/19]

                     C.    Notice of Filing of Revised Exhibit to Debtors’ Motion for an Order:
                           (I) Authorizing and Approving Waiver and Second Amendment to Senior Secured
                           Superpriority Debtor-In-Possession Credit Agreement and (II) Amending the
                           Final DIP Order on Account of Such Amendment [D.I. 336; 4/15/19]

                     Response Deadline:              April 22, 2019 at 12:00 p.m. (ET)

                     Responses Received:             None



         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.

01:24405857.1
                      Case 18-12684-LSS     Doc 348        Filed 04/22/19   Page 2 of 2



                Status:     No objections have been received and at the direction of the Court, the
                            Debtors intend to file a certificate of no objection on April 23, 2019 at
                            12:00 p.m. (ET). No hearing is required unless the Court has
                            questions or concerns.


         Dated: Wilmington, Delaware     HAYNES AND BOONE, LLP
                April 22, 2019           Patrick L. Hughes (admitted pro hac vice)
                                         Martha Wyrick (admitted pro hac vice)
                                         1221 McKinney Street, Suite 2100
                                         Houston, Texas 77010
                                         Telephone: (713) 547-2000
                                         Facsimile: (713) 547-2600

                                                   -and-

                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         /s/ Elizabeth S. Justison
                                         Edmon L. Morton (No. 3856)
                                         Kenneth J. Enos (No. 4544)
                                         Elizabeth S. Justison (No. 5911)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253

                                         ATTORNEYS FOR THE DEBTORS
                                         AND DEBTORS IN POSSESSION




01:24405857.1

                                                    2
